DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identification module” and “compression module” in claim 8; and “video processing module” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 20060017985 in view of Guetz, US 6,091,777.

	As to claim 1 Kim discloses a method of content-layer based compression of a video being broadcasted over a network, the method comprising: 
receiving a video stream comprising a plurality of video stream frames (Fig. 1 – image (video) signal is received); 
identifying in at least some of the plurality of video stream frames at least two content- layers of predefined content-layers to yield corresponding at least two content-layer streams, wherein each of the at least two content-layer streams is associated with one of the at least two content-layers ([0038]-[0039], [0046]; Fig. 2 and 3 – layers of the image are identified to create separate content layer streams); and 
compressing each of the at least two content-layer video streams according to predetermined parameters of the content-layer associated with the respective content-[0054]-[0059] – layers are compressed according to predetermined target parameters associated with each layer).  
Kim fails to disclose compressing according to available resources of the network.
However, in an analogous art, Guetz discloses compressing video according to available resources of the network (col. 5 line 58 – col. 6 line 25).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Guetz by also basing target rate parameters based on available bandwidth, the rationale being to ensure proper reception and display of the video despite variable channel conditions.

As to claim 2 Kim discloses selecting the content-layer parameters for each of the predefined content-layers from at least one of: identification parameters, bandwidth ratio, minimal bandwidth value, priority value, framerate, resolution or quantization levels ([0054]-[0059], [0061] – target rate parameters are based on bit-rate (bandwidth value), priority, quantization step size, etc.).  

As to claim 3 Kim discloses providing each of the at least two compressed content-layer streams with a bandwidth that is not less than a minimal bandwidth value predetermined for the content-layer associated with the respective content-layer stream ([0059] – layers are encoded at a target rate, i.e. not less than the target rate).

As to claim 4 the system of Kim and Guetz discloses distributing the available network resources among the at least two compressed content-layer streams according to the priority value predetermined for the content-layer associated with the respective content-layer stream (Kim [0059] – encoding bit rate is based on layer significance, and Guetz col. 5-6 – bitrate is based on available bandwidth.  The combined system therefore distributes available bandwidth based on significance, or priority, of the layers).  

As to claim 5 Kim discloses decoding each of the at least two compressed content-layer streams, to yield corresponding at least two decoded content-layer streams (Fig. 6 and its description).  

As to claim 7 Kim discloses fusing at least some of the at least two decoded content-layer streams into a fused decoded video stream, delivering the fused decoded video stream thereof and further receiving the fused decoded video stream by at least one target device (Fig. 6; [0080]-[0081] – the decoded layers are fused (Fig. 6: 620) and delivered to a target display).  
Kim fails to disclose broadcasting the stream.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  For example, it was widely known for a set top box to deliver a decoded video stream to a plurality of display devices, e.g. for the STB to broadcast the decoded stream.  Therefore it would have been obvious to a skilled artisan to modify Kim to 

As to claims 8-12 and 14, see rejection of claims 1-5 and 7, respectively.
Kim further discloses a system for content-layer based compression of a video being broadcasted over a network, the system comprising: an identification module, a compression module, and a video processing module arranged to perform the method of claims 1-5 and 7 (see Fig. 3 and Fig. 6).

As to claim 15 Kim discloses that the video processing module is implemented on the at least one target device (Fig. 6).

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423